Exhibit 10.1
Mellanox Technologies, Ltd
Global Share Incentive Assumption Plan
Adopted by the Board of Directors on January 25, 2011
Effective as of February 7, 2011
     1. Name and Purpose.
          1.1 This plan, which has been adopted by the Board of Directors, shall
be known as the Mellanox Technologies, Ltd. Share Incentive Assumption Plan
(2010) (the “Plan”).
          1.2 The Plan is established in connection with the acquisition by the
Company of Voltaire Ltd. (the “Voltaire Acquisition”). The Plan is intended to
be exempt from the shareholder approval requirements of Rule 5635(c) of the
Nasdaq Qualitative Listing Requirements in accordance with the exception to such
shareholder approval provided under Rule 5635(c)(3) of the Nasdaq Qualitative
Listing Requirements. The purposes of the Plan are to attract and retain the
best available personnel for positions of substantial responsibility, to provide
additional incentive to Eligible Participants, and to promote the Company’
business by providing such individuals with opportunities to receive Awards
pursuant to the Plan and to strengthen the sense of common interest between such
individuals and the Company shareholders.
          1.3 Awards granted under the Plan to Eligible Participants in various
jurisdictions may be subject to specific terms and conditions that are set forth
in one or more separate Appendices to the Plan, as may be approved by the Board
of Directors of the Company from time to time.
     2. Definitions
          “Administrator” shall mean the Board of Directors or a Committee.
          “Appendix” shall mean any appendix to the Plan adopted by the Board of
Directors containing country-specific or other special terms relating to Awards
including grants of restricted stock and other equity-based Awards.
          “Award” shall mean a grant of Options, other equity-based awards
granted in accordance with the provisions of an Appendix or other allotment of
Shares hereunder. All Awards shall be confirmed by an Award Agreement, and
subject to the terms and conditions of such Award Agreement.
          “Award Agreement” shall mean a written instrument setting forth the
terms applicable to a particular Award.
          “Board of Directors” shall mean the board of directors of the Company.
          “Cause” shall have the meaning ascribed to such term or a similar term
as set forth in the Participant’s employment agreement or the agreement
governing the provision of services by a non-employee Service Provider, or, in
the absence of such a definition: (i) conviction (or plea of nolo contendere) of
any felony or crime involving moral turpitude or affecting the Company; (ii)
repeated and unreasonable refusal to carry out a reasonable and lawful directive
of the Company or of Participant’s supervisor which involves the business of the
Company or its affiliates and was capable of being lawfully performed;
(iii) fraud or embezzlement of funds of the Company or its affiliates; (iv) any
breach by a director of his / her

 



--------------------------------------------------------------------------------



 



fiduciary duties or duties of care towards the Company; and (v) any disclosure
of confidential information of the Company or breach of any obligation not to
compete with the Company or not to violate a restrictive covenant.
          “Change in Control” shall mean and includes each of the following:
               (a) A transaction or series of transactions (other than an
offering of Shares to the general public through a registration statement filed
under the laws of any applicable jurisdiction) whereby any person or related
group of persons (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a person
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership of securities of the Company possessing more than
50% of the total combined voting power of the Company’s securities outstanding
immediately after such acquisition; or
               (b) During any period of two consecutive years, individuals who,
at the beginning of such period, constitute the Board of Directors together with
any new director(s) (other than a director designated by a person who shall have
entered into an agreement with the Company to effect a transaction described in
Subsections (a) or (c) hereof) whose election by the Board of Directors or
nomination for election by the Company’s shareholders was approved by a vote of
at least two thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or
               (c) The consummation by the Company (whether directly involving
the Company or indirectly involving the Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Company’s assets in any single transaction or series of related transactions
or (z) the acquisition of assets or shares of another entity, in each case other
than a transaction:
                    (i) Which results in the Company’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
Company or the person that, as a result of the transaction, controls, directly
or indirectly, the Company or owns, directly or indirectly, all or substantially
all of the Company’s assets or otherwise succeeds to the business of the Company
(the Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and
                    (ii) After which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Subsection (c)(ii) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or
               (d) The Company’s shareholders approve a liquidation or
dissolution of the Company.
          The Administrator shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether a Change in
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change in Control and any incidental matters
relating thereto.

2



--------------------------------------------------------------------------------



 



          “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.
Any reference to any section of the Code shall also be a reference to any
successor provision and any Treasury Regulation promulgated thereunder.
          “Committee” shall mean the compensation committee or other committee
as may be appointed and maintained by the Board of Directors, in its discretion,
to administer the Plan, to the extent permissible under applicable law, as
amended from time to time.
          “Companies Law” shall mean the Israeli Companies Law 5759-1999, as
amended from time to time.
          “Company” shall mean Mellanox Technologies, Ltd., an Israeli company,
and its successors and assigns.
          “Consultant” shall mean any individual who (either directly or through
his or her employer) is an advisor or consultant to the Company or any affiliate
thereof.
          “Corporate Charter” shall mean the Articles of Association of the
Company, and any subsequent amendments or replacements thereto.
          “Disability” shall have the meaning ascribed to such term or a similar
term in the Participant’s employment agreement (where applicable), or in the
absence of such a definition, the inability of the Participant, in the opinion
of a qualified physician acceptable to the Company, to perform the major duties
of the Participant’s position with the Company because of the sickness or injury
of the Participant for a consecutive period of 180 days.
          “Effective Date” shall mean the date of the closing of the Voltaire
Acquisition.
          “Equity Restructuring” shall mean a non-reciprocal transaction between
the Company and its shareholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the Shares (or other securities of the Company) or the
share price of Shares (or other securities) and causes a change in the per share
value of the Shares underlying outstanding Awards.
          “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended. Any references to any section of the Exchange Act shall also be a
reference to any successor provision.
          “Option” shall mean an option to purchase Shares awarded under the
Plan.
          “Participant” shall mean a recipient of an Award hereunder who
executes an Award Agreement.
          “Service Provider” shall mean an employee, member of the Board of
Directors, office holder or Consultant of the Company or any affiliate thereof.
          “Shares” shall mean Ordinary Shares, nominal value NIS 0.0175 per
share, of the Company.
          “Voltaire Plan” means the Voltaire Ltd 2007 Incentive Compensation
Plan, as amended.
     3. Administration of the Plan.

3



--------------------------------------------------------------------------------



 



          3.1 The Plan shall be administered by the Administrator. If the
Administrator is a Committee, such Committee shall consist of such number of
members of the Board of Directors (not less than two in number), as may be
determined from time to time by the Board of Directors. The Board of Directors
shall appoint such members of the Committee, may from time to time remove
members from, or add members to, the Committee, and shall fill vacancies in the
Committee however caused.
          3.2 In order to comply with the requirements of Section 162(m) of the
Code, Rule 16b-3 promulgated under the Exchange Act or to the extent required by
any other applicable rule or regulation, the Plan shall be administered jointly
by the Board of Directors and a Committee consisting solely of two or more
members of the Board of Directors each of whom is an “outside director,” within
the meaning of Section 162(m) of the Code, a member of the Board of Directors
who qualifies as a “Non-Employee Director” as defined in Rule 16b-3(b)(3) under
the Exchange Act or any successor rule and an “independent director” under the
Nasdaq rules (or other principal securities market on which Shares are traded).
Without limiting the application of this Section 3.2, to the extent necessary to
comply with the requirements of Section 162(m) of the Code and Rule 16b-3
promulgated under the Exchange Act, Awards shall be granted by a Committee
consisting of members who satisfy the requirements specified in the foregoing
sentence and shall be ratified by the Board of Directors. Notwithstanding the
foregoing, but subject to Section 4.1 hereof, the full Board of Directors,
acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to all Awards granted to a member of the
Board of Directors who is not an employee of the Company or any affiliate
thereof, and for purposes of such Awards the term “Committee” as used in this
Plan shall be deemed to refer to the Board of Directors. In its sole discretion,
the Board of Directors may at any time and from time to time exercise any and
all rights and duties of the Committee under the Plan except with respect to
matters which under Rule 16b-3 under the Exchange Act or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Committee.
          3.3 The Committee, if appointed, shall select one of its members as
its Chairman and shall hold its meetings at such times and places as it shall
determine. Actions at a meeting of the Committee at which a majority of its
members are present or acts approved in writing by all members of the Committee,
shall be the valid acts of the Committee. The Committee shall appoint a
Secretary, who shall keep records of its meetings and shall make such rules and
regulations for the conduct of its business and the implementation of the Plan,
as it shall deem advisable, subject to the directives of the Board of Directors
and in accordance with applicable law.
          3.4 Subject to the general terms and conditions of the Plan, and in
particular Section 3.5 below, the Administrator shall have full authority in its
discretion, from time to time and at any time, to determine (i) Eligible
Participants, (ii) the number of Options or Shares to be covered by each Award,
(iii) the time or times at which the Award shall be granted, (iv) the vesting
schedule and other terms and conditions applying to Awards, (v) the form(s) of
Award Agreements, and (vi) any other matter which is necessary or desirable for,
or incidental to, the administration of the Plan. The Board of Directors may, in
its sole discretion, delegate some or all of the powers listed above to the
Committee, to the extent permitted by the Companies Law, its Corporate Charter
or other applicable law, rules or regulations to which the Company is subject.
          3.5 In the event that the Administrator is a Committee, the Committee
shall not be entitled to grant Options to the Participants (unless permitted to
do so by the Companies Law). However, in the event that the Committee is
authorized to do so by the Board of Directors, it may issue Shares underlying
Options which have been granted by the Board of Directors and

4



--------------------------------------------------------------------------------



 



duly exercised pursuant to the provisions hereof, in accordance with
Sections 112(a)(5) and 288 of the Companies Law.
          3.6 No member of the Board of Directors or of the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any Award granted hereunder. Subject to the Company’s decision and to
all approvals legally required, each member of the Board of Directors or the
Committee shall be indemnified and held harmless by the Company against any cost
or expense (including counsel fees) reasonably incurred by him, or any liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act in connection with the Plan
unless arising out of such member’s own willful misconduct or bad faith, to the
fullest extent permitted by applicable law. Such indemnification shall be in
addition to any rights of indemnification the member may have as a director or
otherwise under the Company’s Corporate Charter, any agreement, any vote of
shareholders or disinterested directors, any insurance policy or otherwise.
          3.7 The interpretation and construction by the Administrator of any
provision of the Plan or of any Option hereunder shall be final and conclusive.
In the event that the Board of Directors appoints a Committee, the
interpretation and construction by the Committee of any provision of the Plan or
of any Option hereunder shall upon ratification by the Board of Directors, be
final and conclusive unless otherwise determined by the Board of Directors. To
avoid doubt, subject to Section 3.2 hereof, the Board of Directors may at any
time exercise any powers of the Administrator, notwithstanding the fact that a
Committee has been appointed.
          3.8 The Administrator shall have the authority to adopt, alter and
repeal such administrative rules, guidelines and practices governing the Plan
and perform all acts, including the delegation of its responsibilities (to the
extent permitted by applicable law and applicable stock exchange rules), as it
shall, from time to time, deem advisable; to construe and interpret the terms
and provisions of the Plan and any Award issued under the Plan (and any
agreements relating thereto); and to otherwise supervise the administration of
the Plan. The Administrator may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any agreement relating thereto in
the manner and to the extent it shall deem necessary to effectuate the purpose
and intent of the Plan. Notwithstanding the foregoing, no action of the
Administrator under this Section 3.8 shall reduce the rights of any Participant
without the Participant’s consent.
          3.9 Without limiting the generality of the foregoing, the
Administrator may adopt special Appendices and/or guidelines and provisions for
persons who are residing in or employed in, or subject to, the taxes of, any
domestic or foreign jurisdictions, to comply with applicable laws, regulations,
or accounting, listing or other rules with respect to such domestic or foreign
jurisdictions.
     4. Eligible Participants.
          4.1 Awards may be granted only to Service Providers who were employed
by Voltaire Ltd. or one of its subsidiaries prior to the Effective Date and to
individuals who become Service Providers for the first time after the Effective
Date (“Eligible Participants”). No Award may be granted pursuant to the Plan to
any person serving as a member of the Committee or to any other member of the
Board of Directors at the time of the grant, unless such grant is approved in
the manner prescribed for the approval of compensation of directors under
Section 273 of the Companies Law. To avoid doubt, such Awards require approval
of the audit committee of the Board of Directors, the Board of Directors and the
shareholders of the Company.

5



--------------------------------------------------------------------------------



 



          4.2 Subject to the provisions of the Plan, the Committee may, from
time to time, select from among all Eligible Participants, those to whom Awards
shall be granted and shall determine the nature and amount of each Award. No
individual shall have any right to be granted an Award pursuant to the Plan.
     5. Reserved Shares.
          5.1 Subject to Section 10.1 hereof, the aggregate number of Shares
which may be issued or transferred pursuant to Awards under the Plan shall be
the sum of (x) 1,266,991 Shares, which constitutes the number of Voltaire Ltd.
shares available for issuance under the Voltaire Plan as of immediately prior to
the Effective Date (as adjusted to reflect the Voltaire Acquisition) plus (y)
any of the 519,003 Shares subject to awards outstanding under the Voltaire Plan
as of the Effective Date (which number has been adjusted to reflect the Voltaire
Acquisition) that for any reason terminate, expire or otherwise lapse after the
Effective Date plus (z) an annual increase on the first day of each fiscal year
during the term of the Plan, beginning January 1, 2012, in each case in an
amount equal to the lesser of (i) 281,625 Shares or (ii) an amount determined by
the Board.
          5.2 Any Shares subject to an Award that shall for any reason
terminate, expire or otherwise lapse shall again be available for grant as
Awards under the Plan. Additionally, any Shares tendered or withheld to satisfy
the grant or exercise price or tax withholding obligation pursuant to any Award
shall again be available for the grant of an Award pursuant to the Plan. To the
extent permitted by applicable law or any exchange rule, Shares issued in
assumption of, or in substitution for, any outstanding awards of any entity
acquired in any form of combination by the Company or any affiliate shall not be
counted against Shares available for grant pursuant to this Plan. Any Shares
that remain unissued and are not subject to Awards at the termination of the
Plan shall cease to be reserved for purposes of the Plan. Until termination of
the Plan the Company shall at all times reserve a sufficient number of Shares to
meet the requirements of the Plan.
          5.3 Notwithstanding any provision in the Plan to the contrary, and
subject to Section 10.1 hereof, the maximum number of Shares with respect to one
or more Awards that may be granted to any one Participant during any calendar
year (measured from the date of any grant) shall be 2,285,714 Shares.
     6. Award Agreement.
          6.1 The Board of Directors, and to the extent contemplated under
Section 3.2 hereof, a Committee and the Board of Directors, in their discretion
may award to Participants Awards available under the Plan. The terms of the
Award will be set forth in the Award Agreement. The date of grant of each Award
shall be the date specified by the Board of Directors, and the Committee, as
applicable, at the time such award is made, or in the absence of such
specification, the date of approval of the award by the Board of Directors, and
the Committee, as applicable.
          6.2 The Award Agreement shall state, inter alia, the number of Options
or Shares covered thereby, the type of Option or other Award, any special terms
applying to such Award (if any), including the terms of any country-specific or
other Appendix, as determined by the Board of Directors, and the Committee, as
applicable.
     7. Option Prices.
     The exercise price for each Share to be issued upon exercise of an Option
shall be such price as is determined by the Committee in its discretion,
provided that the price per Share is not

6



--------------------------------------------------------------------------------



 



less than the nominal value of each Share, and subject to any further
restrictions set forth in an applicable Appendix.
     8. Exercise Of Option.
          8.1 Options shall be exercisable pursuant to the terms under which
they were awarded and subject to the terms and conditions of the Plan and any
applicable Appendix, as specified in the Award Agreement.
          8.2 An Option, or any part thereof, shall be exercisable by the
Participant’s signing and returning to the Company at its principal office (and
to the trustee, where applicable), a “Notice of Exercise” in such form and
substance as may be prescribed by the Administrator from time to time, together
with full payment for the Shares underlying such Option.
          8.3 Each payment for Shares under an Option shall be in respect of a
whole number of Shares, shall be effected in (i) cash, (ii) by check payable to
the order of the Company, (iii) Shares held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences
and having a fair market value on the date of delivery equal to the aggregate
exercise price of the Option or exercised portion thereof, or (iv) such other
method of payment acceptable to the Company as determined by the Administrator,
and shall be accompanied by a notice stating the number of Shares being paid for
thereby.
          8.4 Until the Shares are issued (as evidenced by the appropriate entry
in the share register of the Company or of a duly authorized transfer agent of
the Company) a Participant shall have no right to vote or right to receive
dividends or any other rights as a shareholder shall exist with respect to such
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment shall be made for a dividend or other right the record date for which
is prior to the date the Shares are issued, except as provided in Section 10.1
of the Plan.
          8.5 To the extent permitted by law, if the Shares are traded on a
national securities exchange or quoted on a national quotation system or
otherwise publicly traded or quoted, payment for the Shares underlying an Option
may be made all or in part by the delivery (on a form prescribed by the Company)
of an irrevocable direction to a securities broker approved by the Company to
sell Shares and to deliver all or part of the sales proceeds to the Company in
payment of the exercise price (or the relevant portion thereof, as applicable)
and any withholding taxes, or on such other terms and conditions as may be
acceptable to the Administrator. No Shares shall be issued until payment
therefor, as provided herein, has been made or provided for.
     9. Termination Of Relationship As Service Provider.
          9.1 Effect of Termination; Exercise After Termination. Unless
otherwise determined by the Administrator, if a Participant ceases to be a
Service Provider, such Participant may exercise any outstanding Options within
such period of time as is specified in the Award Agreement or the Plan to the
extent that the Options are vested on the date of termination (but in no event
later than the expiration of the term of the Option as set forth in the Award
Agreement). If, on the date of termination, any Options or other Awards are
unvested, the Shares covered by the unvested portion of the Option or other
Award shall revert to the Plan. If, after termination, the Participant does not
exercise the vested Options within the time specified in the Award Agreement or
the Plan, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.

7



--------------------------------------------------------------------------------



 



     In the absence of a provision specifying otherwise in the relevant Award
Agreement, then:
               (a) in the event that the Participant ceases to be a Service
Provider for any reason other than termination for Cause as a result of the
Participant’s death or Disability, the vested Options shall remain exercisable
for a period of three (3) months from the effective date of termination of the
Participant’s status as a Service Provider;
               (b) in the event that the Participant ceases to be a Service
Provider for Cause, any outstanding unexercised Option (whether vested or
unvested) will immediately expire and terminate, and the Participant shall not
have any rights in connection with such Options.
               (c) in the event that the Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Option shall remain
exercisable for twelve (12) months following the Participant’s date of
termination for Disability.
               (d) in the event that the Participant dies while a Service
Provider, the Option shall remain exercisable by the Participant’s estate or by
a person who acquires the right to exercise the Option by bequest or inheritance
for twelve (12) months following the Participant’s date of death.
          9.2 Date of Termination. For purposes of the Plan and any Option or
Option Agreement, the date of termination (whether for Cause or otherwise) shall
be the effective date of termination of the Participant’s employment or
engagement as a Service Provider.
          9.3 Leave of Absence. Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be suspended during any unpaid leave
of absence. A Service Provider shall not cease to be considered as such in the
case of any (a) leave of absence approved by the Company, or (b) transfers
between locations of the Company or between the Company, and its parent,
subsidiary, affiliate, or any successor thereof; or (c) changes in status
(employee to member of the Board of Directors, employee to Consultant, etc.),
provided that such change does not affect the specific terms applying to the
Service Provider’s Award.
     10. Change in Capital Structure.
     Upon the occurrence of any of the following described events, a
Participant’s rights to purchase Shares under the Plan shall be adjusted as
hereinafter provided:
          10.1 Adjustments.
               (a) In the event of any dividend or other distribution,
reorganization, merger, consolidation, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares (other than an Equity
Restructuring) occurs such that an adjustment is determined by the Administrator
(in its sole and absolute discretion) to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Administrator shall, in such manner as
it may deem equitable, adjust: (a) the aggregate number and kind of shares that
may be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 5; (b) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (c) the grant or exercise price per share for any
outstanding Awards under the Plan.

8



--------------------------------------------------------------------------------



 



               (b) In the event of any transaction or event described in
Section 10.1(a) hereof or any unusual or nonrecurring transactions or events
affecting the Company, any affiliate of the Company, or the financial statements
of the Company or any affiliate, or of changes in applicable laws, regulations
or accounting principles, the Administrator, in its sole and absolute
discretion, and on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event and either automatically or upon the Participant’s request,
is hereby authorized to take any one or more of the following actions whenever
the Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:
                    (i) To provide for either (A) termination of any such Award
in exchange for an amount of cash, if any, equal to the amount that would have
been attained upon the exercise of such Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 10.1(b), the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Participant’s rights, then
such Award may be terminated by the Company without payment) or (B) the
replacement of such Award with other rights or property selected by the
Administrator in its sole discretion;
                    (ii) To provide that such Award be assumed by the successor
or survivor corporation, or a parent or subsidiary thereof, or shall be
substituted for by similar options, rights or awards covering the stock of the
successor or survivor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices;
                    (iii) To make adjustments in the number and type of Shares
(or other securities or property) subject to outstanding Awards, and/or in the
terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future;
                    (iv) To provide that such Award shall be exercisable or
payable or fully vested with respect to all shares covered thereby,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and
                    (v) To provide that the Award cannot vest, be exercised or
become payable after such event.
               (c) In connection with the occurrence of any Equity
Restructuring, and notwithstanding anything to the contrary in Sections 10.1(a)
or 10.1(b) hereof:
                    (i) The number and type of securities subject to each
outstanding Award and the exercise price or grant price thereof, if applicable,
will be proportionately adjusted. The adjustments provided under this
Section 10.1(c) shall be nondiscretionary and shall be final and binding on the
affected Participant and the Company.
                    (ii) The Administrator shall make such proportionate
adjustment, if any, as the Administrator in its discretion may deem appropriate
to reflect such Equity Restructuring with respect to the aggregate number and
type of securities that may be issued under the Plan (including, but not limited
to, adjustment of the limitations in Section 5).

9



--------------------------------------------------------------------------------



 



          10.2 Change in Control.
               (a) Anything to the contrary in Section 10.1 hereof
notwithstanding, in the event of a Change in Control, the unexercised or
restricted portion of each outstanding Award shall be assumed or an equivalent
Award or right substituted, by the successor corporation or an affiliate of the
successor corporation, as shall be determined by such entity, subject to the
terms hereof. In the event that the successor corporation or a parent or
subsidiary of the successor corporation does not provide for such an assumption
or substitution of Awards (in circumstances in which the Company is not the
successor entity), all Awards shall become exercisable in full and all
forfeiture restrictions on such Awards shall lapse, provided that unless
otherwise determined by the Administrator, the exercise of all Options that
otherwise would not have been exercisable and the lapsing of all forfeiture
restrictions that would not have otherwise lapsed in the absence of a Change in
Control, shall be contingent upon the actual consummation of the Change in
Control. Upon, or in anticipation of, a Change in Control, the Administrator may
cause any and all Awards outstanding hereunder to terminate at a specific time
in the future, including but not limited to the date of such Change in Control,
and shall give each Participant the right to exercise such Awards during a
period of time as the Committee, in its sole and absolute discretion, shall
determine.
               (b) For the purposes of this Section 10.2, an Award shall be
considered assumed if, following a Change in Control, the option confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the merger or sale of assets by holders of
Shares of the Company for each Share held on the effective date of the Change in
Control (and if holders were offered a choice of consideration, the type of
consideration determined by the Administrator, at its sole discretion);
provided, however, that if the consideration received in the Change in Control
is not solely ordinary shares (or the equivalent) of the successor corporation
or its direct or indirect parent, the Administrator may, with the consent of the
successor corporation, provide for the per share consideration to be received
upon the exercise of the Option or upon the lapsing of the forfeiture
restrictions to be solely ordinary shares (or the equivalent) of the successor
corporation or its direct or indirect parent equal in fair market value to the
per share consideration received by holders of Shares in the Change in Control,
as determined by the Administrator.
               (c) In the event that the Board of Directors determines in good
faith that, in the context of a Change in Control, certain Options have no
monetary value and thus do not entitle the holders of such Options to any
consideration under the terms of the Change in Control, the Board of Directors
may determine that such Options shall terminate effective as of the effective
date of the Change in Control.
               (d) It is the intention that the Administrator’s authority to
make determinations, adjustments and clarifications in connection with the
treatment of Awards shall be interpreted as widely as possible, to allow the
Administrator maximal power and flexibility to interpret and implement the
provisions of the Plan in the event of Change in Control.
     11. Non-Transferability of Options, Other Awards and Shares.
          11.1 Except as may be permitted under an applicable Appendix, no
Option or other Award may be transferred other than by will or by the laws of
descent and distribution, and during the Participant’s lifetime an Option may be
exercised only by such Participant.
          11.2 Except as may be permitted under an applicable Appendix, Shares
for which full payment has not been made, may not be assigned, transferred,
pledged or mortgaged,

10



--------------------------------------------------------------------------------



 



other than by will or laws of descent and distribution. For avoidance of doubt,
the foregoing shall not be deemed to restrict the transfer of an Participant’s
rights in respect of Options or Shares purchasable pursuant to the exercise
thereof upon the death of such Participant to such Participant’s estate or other
successors by operation of law or will, whose rights therein shall be governed
by Section 9.1(d) hereof, and as may otherwise be determined by the
Administrator.
     12. Term And Amendment Of The Plan.
          12.1 The Plan shall become effective as of the Effective Date. The
Plan shall expire on July 25, 2017 (except as to Options or other Awards
outstanding on that date).
          12.2 Notwithstanding any other provision of the Plan, the Board of
Directors (or a duly authorized Committee thereof) may at any time, and from
time to time, amend, in whole or in part, any or all of the provisions of the
Plan (including any amendment deemed necessary to ensure that the Company may
comply with any regulatory requirement), or suspend or terminate it entirely,
retroactively or otherwise; provided, however, that (a) to the extent necessary
and desirable to comply with any applicable law, regulation, or stock exchange
rule, or as contemplated in any Appendix, the Company shall obtain shareholder
approval of any Plan amendment in such a manner and to such a degree as
required, and (b) shareholder approval is required for any amendment to the Plan
that (i) increases the number of Shares available under the Plan (other than any
adjustment as provided by Section 10.1 hereof), or (ii) permits the
Administrator to extend the exercise period for an Option beyond ten years from
the date of grant; and provided further, however, that, except (x) to correct
obvious drafting errors or as otherwise required by law or (y) as specifically
provided herein, the rights of a Participant with respect to Awards granted
prior to such amendment, suspension or termination, may not be reduced without
the consent of such Participant The Administrator may amend the terms of any
Award theretofore granted, prospectively or retroactively, but except (x) to
correct obvious drafting errors or as otherwise required by law or applicable
accounting rules, or (y) as specifically provided herein, no such amendment or
other action by the Administrator shall reduce the rights of any Participant
without the Participant’s consent.
     13. Term Of Option.
     Anything herein to the contrary notwithstanding, but without derogating
from the provisions of Section 9 hereof, if any Option, or any part thereof, has
not been exercised and the Shares covered thereby not paid for within ten
(10) years after the date on which the Option was granted, as set forth in the
Award Agreement (or any other period set forth in the instrument granting such
Option pursuant to Section 6 hereof), such Option, or such part thereof, and the
right to acquire such Shares shall terminate, all interests and rights of the
Participant in and to the same shall expire, and, in the event that in
connection therewith any Shares are held in trust as aforesaid, such trust shall
expire.
     14. Continuance Of Engagement.
     Neither the Plan nor any offer of Shares or Awards to a Participant shall
impose any obligation on the Company or a related company thereof, to continue
the employment or engagement of any Participant as a Service Provider, and
nothing in the Plan or in any Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve as a Service Provider of the
Company or a related company thereof or restrict the right of the Company or a
related company thereof to terminate such employment or engagement at any time.

11



--------------------------------------------------------------------------------



 



     15. Governing Law.
     The Plan and all instruments issued thereunder or in connection therewith,
shall be governed by, and interpreted in accordance with, the laws of the State
of Israel.
     16. Application Of Funds.
     The proceeds received by the Company from the sale of Shares pursuant to
Options granted under the Plan will be used for general corporate purposes of
the Company or any related company thereof.
     17. Taxes.
          17.1 Any tax consequences arising from the grant, vesting or exercise
of any Award, from the payment for Shares covered thereby, or from any other
event or act (of the Company, and/or its affiliates, or the Participant),
hereunder shall be borne solely by the Participant. The Company and/or its
affiliates shall withhold taxes according to the requirements under the
applicable laws, rules, and regulations, including withholding taxes at source.
Furthermore, the Participant shall agree to indemnify the Company and/or its
affiliates and hold them harmless against and from any and all liability for any
such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Participant. The Company or any of its
affiliates may make such provisions and take such steps as it may deem necessary
or appropriate for the withholding of all taxes required by law to be withheld
with respect to Awards granted under the Plan and the exercise thereof,
including, but not limited, to (i) deducting the amount so required to be
withheld from any other amount (or Shares issuable) then or thereafter to be
provided to the Participant, including by deducting any such amount from a
Participant’s salary or other amounts payable to the Participant, to the maximum
extent permitted under law and/or (ii) requiring the Participant to pay to the
Company or any of its affiliates the amount so required to be withheld as a
condition of the issuance, delivery, distribution or release of any Shares
and/or (iii) by causing the exercise and sale of any Awards or Shares held by on
behalf of the Participant to cover such liability, up to the amount required to
satisfy minimum statutory withholding requirements. In addition, the Participant
will be required to pay any amount due in excess of the tax withheld and
transferred to the tax authorities, pursuant to applicable tax laws, regulations
and rules.
          17.2 The receipt of an Award and/or the acquisition of Shares issued
upon the exercise of the Options may result in tax consequences. The description
of tax consequences set forth in the Plan or any Appendix hereto does not
purport to be complete, up to date or to take into account any special
circumstances relating to a Participant.
          17.3 THE PARTICIPANT IS ADVISED TO CONSULT WITH A TAX ADVISOR WITH
RESPECT TO THE TAX CONSEQUENCES OF RECEIVING OR EXERCISING ANY AWARD IN LIGHT OF
HIS OR HER PARTICULAR CIRCUMSTANCES.
     18. Conditions Upon Issuance Of Shares.
     Shares shall not be issued pursuant to an Award unless the issuance and
delivery of such Shares shall comply with applicable laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. The inability of the Company to obtain authority from any regulatory
body having jurisdiction, which authority is deemed by the Company’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder, shall

12



--------------------------------------------------------------------------------



 



relieve the Company of any liability in respect of the failure to issue or sell
such Shares as to which such requisite authority shall not have been obtained.
     19. Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the adoption of the Plan. Notwithstanding any
provision of the Plan to the contrary, in the event that following the adoption
of the Plan the Administrator determines that any Award may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the adoption of the
Plan), the Administrator may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to:
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award; or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.
     20. Miscellaneous.
     Whenever applicable in the Plan, the singular and the plural, and the
masculine, feminine and neuter shall be freely interchangeable, as the context
requires. The Section headings or titles shall not in any way control the
construction of the language herein, such headings or titles having been
inserted solely for the purpose of simplified reference. Words such as “herein”,
“hereof”, “hereto”, “hereinafter”, “hereby”, and “hereinabove” when used in the
Plan refer to the Plan as a whole, including any applicable Appendices, unless
otherwise required by context.
*     *     *

13



--------------------------------------------------------------------------------



 



APPENDIX — U.S. TAXPAYERS
MELLANOX TECHNOLOGIES, LTD.
GLOBAL SHARE INCENTIVE ASSUMPTION PLAN (2010)
     1. Special Provisions for Persons who are U.S. Taxpayers.
          1.1 This Appendix (the “Appendix”) to the Mellanox Technologies, Ltd.
Global Share Incentive Assumption Plan (2010) (the “Plan”) is effective as of
the date that the Plan becomes effective (the “Effective Date”).
          1.2 The provisions specified hereunder apply only to persons who are
subject to U.S. federal income tax (any such person, a “U.S. Taxpayer”).
          1.3 This Appendix applies with respect to Awards granted under the
Plan. The purpose of this Appendix is to establish certain rules and limitations
applicable to Awards that may be granted or issued under the Plan from time to
time, in compliance with applicable tax, securities and other applicable laws
currently in force. Except as otherwise provided by this Appendix, all grants
made pursuant to this Appendix shall be governed by the terms of the Plan
(including, without limitation, its provisions regarding adjustments). This
Appendix is applicable only to grants made after the Effective Date.
          1.4 The Plan and this Appendix shall be read together. In any case of
an irreconcilable contradiction (as determined by the Administrator) between the
provisions of this Appendix and the Plan, the provisions of the Plan shall
govern unless expressly stated otherwise in this Appendix.
     2. Definitions.
     Capitalized terms not otherwise defined herein shall have the meaning
assigned to them in the Plan. The following additional definitions will apply to
grants made pursuant to this Appendix:
          “Award” means an Option, a Restricted Stock award, a Restricted Stock
Unit award or other equity-based awards granted to a Participant pursuant to
this Appendix and the Plan, or other allotment of Shares under the Plan and this
Appendix.
          “Fair Market Value” means, for purposes of this Appendix, unless
otherwise required by any applicable provision of the Code or any regulations
issued thereunder, as of any date and except as provided below, (a) if the
Shares are listed on any established stock exchange or a national market system,
the closing sales price for such Shares (or the closing bid, if no sales were
reported) as quoted on such exchange or system for such date, or if no bids or
sales were reported for such date, then the closing sales price (or the closing
bid, if no sales were reported) on the trading date immediately prior to such
date during which a bid or sale occurred, in each case, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; (b) if
the Shares are regularly quoted by a recognized securities dealer but selling
prices are not reported, the mean of the closing bid and asked prices for the
Shares on such date, or if

 



--------------------------------------------------------------------------------



 



no closing bid and asked prices were reported for such date, the date
immediately prior to such date during which closing bid and asked prices were
quoted for the Shares, in each case, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or (c) in the absence of
an established market for the Shares, the Fair Market Value shall be determined
in good faith by the Administrator. Notwithstanding any provision herein to the
contrary, with respect to Options, the “Fair Market Value” of the Shares shall
be determined in a manner that satisfies the applicable requirements of Code
Section 409A.
          “Family Member” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
employee’s household (other than a tenant or employee), a trust in which these
persons have more than 50% of the beneficial interest, a foundation in which
these persons (or the employee) control the management of assets, and any other
entity in which these persons (or the employee) own more than 50% of the voting
interests in accordance with Section A(1)(a)(5) of the general instructions of
Form S-8, as applicable.
          “Non-Qualified Stock Option” means an Option granted under the Plan
that is not intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code. For the avoidance of doubt, each Option
granted under this Appendix shall be a Non-Qualified Stock Option.
          “Restricted Stock” means Shares awarded to a Participant pursuant to
Section 5 hereof that is subject to certain restrictions and may be subject to
risk of forfeiture.
          “Restricted Stock Unit” means an Award granted pursuant to Section 6
hereof.
          “Securities Act” means the U.S. Securities Act of 1933, as amended,
and all rules and regulations promulgated thereunder. Any reference to any
section of the Securities Act shall also be a reference to any successor
provision.
     3. Grants of Options.
          3.1 Generally. The Administrator shall have full authority to grant
Options to Eligible Participants pursuant to the terms of this Appendix and the
Plan. All Options shall be granted by, confirmed by, and subject to the terms
of, an Award Agreement to be executed by the Company and the Participant. All
Options granted herunder shall be Non-Qualified Stock Options.
          3.2 Eligibility. All Eligible Participants are eligible to be granted
Options under this Appendix, and it is anticipated that grants hereunder will be
granted solely or primarily to U.S. Taxpayers. Eligibility for the grant of an
Option and actual participation in this Appendix and the Plan shall be
determined by the Administrator in its sole discretion. Notwithstanding anything
in this Section 3.2 to the contrary,

2



--------------------------------------------------------------------------------



 



Consultants who are not natural persons that provide bona fide services to the
Company, a subsidiary of the Company, or a parent of the Company, and
Consultants who provide services in connection with the offer or sale of
securities in a capital raising transaction shall not be eligible to be granted
Options under this Appendix.
     4. Special Terms for Options.
          4.1 Exercise Price. The exercise price per Share subject to an Option
shall be determined by the Administrator at the time of grant of such Option;
provided that the per share exercise price of an Option shall not be less than
100% of the Fair Market Value of the Share at the time of grant of such Option.
          4.2 Option Term. The term of each Option shall be fixed by the
Administrator; provided, however, that no Option shall be exercisable more than
10 years after the date such Option is granted.
          4.3 Right to Exercise. During a Participant’s lifetime, an Option may
be exercised only by the Participant.
     5. Special Terms for Restricted Stock.
          5.1 Grant of Restricted Stock. The Administrator is authorized to make
Awards of Restricted Stock to any Eligible Participant selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator. All Awards of Restricted Stock shall be
evidenced by an Award Agreement.
          5.2 Issuance and Restrictions. Restricted Stock shall be subject to
such restrictions on transferability and other restrictions as the Administrator
may impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Administrator determines at the time of the grant of the Award or thereafter.
          5.3 Forfeiture. Except as otherwise determined by the Administrator at
the time of the grant of the Award or thereafter, upon termination of employment
or status of Service Provider during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be
forfeited; provided, however, that the Administrator may (a) provide in any
Restricted Stock Award Agreement that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
terminations resulting from specified causes, and (b) in other cases waive in
whole or in part restrictions or forfeiture conditions relating to Restricted
Stock.
          5.4 Certificates for Restricted Stock. Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Administrator shall
determine. If certificates representing shares of Restricted Stock are
registered in the name of the Participant, certificates must bear an appropriate
legend referring to the

3



--------------------------------------------------------------------------------



 



terms, conditions, and restrictions applicable to such Restricted Stock, and the
Company may, at its discretion, retain physical possession of the certificate
until such time as all applicable restrictions lapse.
          5.5 Taxes. In accordance with the terms of the Code, a Participant
shall be responsible for payment of all taxes incurred in connection with the
grant of Restricted Stock. Accordingly, upon the vesting of Restricted Stock, a
Participant shall make provision for the payment of all required withholding to
the Company in accordance with Section 18.1 of the Plan.
     6. Restricted Stock Units.
     The Administrator is authorized to make Awards of Restricted Stock Units to
any Eligible Participant selected by the Administrator in such amounts and
subject to such terms and conditions as determined by the Administrator. At the
time of grant, the Administrator shall specify the date or dates on which the
Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate. At the time of
grant, the Administrator shall specify the maturity date applicable to each
grant of Restricted Stock Units which shall be no earlier than the vesting date
or dates of the Award and may be determined at the election of the grantee. On
the maturity date, the Company shall transfer to the Participant or record as
issued to the Participant in the books of the Company (or, if applicable, its
transfer agent or stock plan administrator) one unrestricted, fully transferable
Share for each Restricted Stock Unit scheduled to be paid out on such date and
not previously forfeited.
     7. Amendment of Appendix and Individual Awards.
          7.1 This Appendix may be amended or terminated in accordance with the
terms governing the amendment or termination of the Plan; provided, however,
that the Company shall obtain shareholder approval to the extent necessary and
desirable to comply with applicable law, regulations or under the rules of any
exchange or system on which the Company’s securities are listed or traded at the
request of the Company.
          7.2 The Administrator may, to the extent permitted by the Plan and
this Appendix, amend the terms of any Award theretofore granted, prospectively
or retroactively, but, subject to the Plan or as otherwise specifically provided
herein, no such amendment or other action by the Administrator shall materially
impair the previously accrued rights of any holder of such Award without the
holder’s consent.
          7.3 Notwithstanding any other provisions of the Plan or this Appendix
to the contrary, (a) the Administrator may amend the Plan, this Appendix or any
Award without the consent of the holder thereof if the Administrator determines
that such amendment is required or advisable for the Company, the Plan, this
Appendix or any Award to satisfy, comply with or meet the requirements of any
law, regulation, rule or accounting standard, and (b) neither the Company nor
the Administrator shall take any action pursuant to Section 7 or Section 9 of
this Appendix or Section 13.2 of the Plan, or otherwise, that would cause an
Award that is otherwise exempt under Code Section 409A

4



--------------------------------------------------------------------------------



 



to become subject to Code Section 409A, or that would cause an Award that is
subject to Code Section 409A to fail to satisfy the requirements of Code
Section 409A.
     8. Limits on Transfer.
     No Award shall be assigned, transferred or otherwise disposed of by a
Participant otherwise than by will or by the laws of descent and distribution,
and all Awards shall be exercisable, during the Participant’s lifetime, only by
the Participant. Notwithstanding the foregoing, the Administrator may determine,
in its sole discretion, at the time of grant or thereafter that an Award granted
under this Appendix that is otherwise not transferable pursuant to this
Section 8 is transferable to a Family Member in whole or in part and in such
circumstances, and under such conditions, as specified by the Administrator. An
Award that is transferred to a Family Member pursuant to the preceding sentence
(i) may not be subsequently transferred otherwise than by will or by the laws of
descent and distribution and (ii) remains subject to the terms of the Plan, the
Appendix and the applicable Award Agreement. Any Shares acquired upon the
exercise of an Award by a permissible transferee of an Award or a permissible
transferee pursuant to a transfer after the exercise of, or issuance of Shares
under, an Award shall be subject to the terms of the Plan, the Appendix and the
applicable Award Agreement.
     9. Deferred Compensation.
     To the extent that the Administrator determines that any Award granted
under the Plan and this Appendix is subject to Section 409A of the Code, the
Award Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan, this
Appendix and the Award Agreements shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of the Plan or this Appendix to the contrary, in
the event that following the Effective Date the Administrator determines that
any Award may be subject to Section 409A of the Code and related Department of
Treasury guidance (including such Department of Treasury guidance as may be
issued after the Effective Date), the Administrator may adopt such amendments to
the Plan or the Appendix and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance. The
Administrator may permit deferrals of compensation pursuant to the terms of a
Participant’s Award Agreement, a separate plan, or an Appendix that (in each
case) meets the requirements of Code Section 409A.
*     *     *

5



--------------------------------------------------------------------------------



 



APPENDIX — ISRAELI TAXPAYERS
MELLANOX TECHNOLOGIES, LTD.
GLOBAL SHARE INCENTIVE ASSUMPTION PLAN (2010)
     1. Special Provisions for Israeli Tax Payers
          1.1 This Appendix, as amended and restated herein (the “Appendix”), to
the Mellanox Technologies, Ltd. Global Share Incentive Assumption Plan (2010)
(the “Plan”) is effective on the date the Appendix, as amended and restated
herein, is adopted by the Board.
          1.2 The provisions specified hereunder apply only to persons who are
deemed to be residents of the State of Israel for tax purposes, or are otherwise
subject to taxation in Israel with respect to Awards.
          1.3 This Appendix applies with respect to Awards granted under the
Plan. The purpose of this Appendix is to establish certain rules and limitations
applicable to Awards that may be granted or issued under the Plan from time to
time, in compliance with the securities and other applicable laws currently in
force in the State of Israel. Except as otherwise provided by this Appendix, all
grants made pursuant to this Appendix shall be governed by the terms of the
Plan. This Appendix is applicable only to grants made after the Effective Date.
This Appendix complies with, and is subject to the ITO and Section 102.
          1.4 The Plan and this Appendix shall be read together. In any case of
contradiction, whether explicit or implied, between the provisions of this
Appendix and the Plan, the provisions of this Appendix shall govern.
     2. Definitions
Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to grants
made pursuant to this Appendix:
          “3(i) Option” means an Option or Restricted Stock Unit which is
subject to taxation pursuant to Section 3(i) of the ITO and which has been
granted to any person who is not an Eligible 102 Participant.
          “102 Capital Gains Track” means the tax alternative set forth in
Section 102(b)(2) of the ITO pursuant to which income resulting from the sale of
Shares derived from Options or Restricted Stock Units is taxed as a capital
gain.
          “102 Capital Gains Track Grant” means a 102 Trustee Grant qualifying
for the special tax treatment under the 102 Capital Gains Track.
          “102 Ordinary Income Track” means the tax alternative set forth in
Section 102(b)(1) of the ITO pursuant to which income resulting from the sale of
Shares derived from Options or Restricted Stock Units is taxed as ordinary
income.

 



--------------------------------------------------------------------------------



 



          “102 Ordinary Income Track Grant” means a 102 Trustee Grant qualifying
for the ordinary income tax treatment under the 102 Ordinary Income Track.
          “102 Trustee Grant” means an Award made pursuant to Section 102(b) of
the ITO and held in trust by a Trustee for the benefit of the Participant, and
includes both 102 Capital Gains Track Grants and 102 Ordinary Income Track
Grants.
          “Award” means an Option, a Restricted Stock Unit award or other award
or allotment of Shares under the Plan and this Appendix.
          “Affiliate(s)” means any “employing company” within the meaning of
Section 102(a) of the ITO.
          “Controlling Shareholder” as defined under Section 32(9) of the
Ordinance, means an employee who prior to the grant or as a result of the
exercise of any Option or grant or vesting of any Restricted Stock Unit or
Shares, holds or would hold, directly or indirectly, in his name or with a
relative (as defined in the Ordinance) (i) 10% of the outstanding shares of the
Company, (ii) 10% of the voting power of the Company, (iii) the right to hold or
purchase 10% of the outstanding equity or voting power, (iv) the right to obtain
10% of the “profit” of the Company (as defined in the Ordinance), or (v) the
right to appoint a director of the Company.
          “Election” means the Company’s choice of the type (as between capital
gains track or ordinary income track) of 102 Trustee Grants it will make under
the Plan, as filed with the ITA.
          “Eligible 102 Participant” means a person who is employed by the
Company or its Israeli resident Affiliates, including an individual who is
serving as a director or an office holder, and excluding anyone who is a
Controlling Shareholder.
          “Fair Market Value” shall mean with respect to 102 Capital Gains Track
Grants only, for the sole purpose of determining tax liability pursuant to
Section 102(b)(3) of the ITO, if at the date of grant the Company’s shares are
listed on any established stock exchange or a national market system or if the
Company’s shares will be registered for trading within ninety (90) days
following the date of grant, the fair market value of the Shares at the date of
grant shall be determined in accordancewith the average value of the Company’s
shares on the thirty (30) trading days preceding the date of grant or on the
thirty (30) trading days following the date of registration for trading, as the
case may be.
          “ITA” means the Israeli Tax Authorities.
          “ITO” or “Ordinance” means the Israeli Income Tax Ordinance (New
Version) 1961 and the rules, regulations, orders or procedures promulgated
thereunder and any amendments thereto, including specifically the Rules, all as
may be amended from time to time.
          “Non-Trustee Grant” means an Award granted to an Eligible 102
Participant pursuant to Section 102(c) of the ITO and not held in trust by a
Trustee.

2



--------------------------------------------------------------------------------



 



          “Required Holding Period” means the requisite period prescribed by the
ITO and the Rules, or such other period as may be required by the ITA, with
respect to 102 Trustee Grants, during which Options, Restricted Stock Units or
Shares granted by the Company must be held by the Trustee for the benefit of the
person to whom it was granted.
          “Restricted Stock Unit” means an Award granted pursuant to Section 3
hereof.
          “Rules” means the Income Tax Rules (Tax benefits in Stock Issuance to
Employees) 5763-2003.
          “Section 102” shall mean the provisions of Section 102 of the ITO, as
amended from time to time,.
          “Shares” means Ordinary Shares, nominal value NIS 0.01 per share, of
the Company, including restricted or unrestricted Shares issued upon exercise of
Options or the vesting of Restricted Stock Units or other award or allotment of
Shares under the Plan and this Appendix granted pursuant to the Plan and this
Appendix.
          “Trustee” means a person or entity designated by the Board of
Directors to serve as a trustee and approved by the ITA in accordance with the
provisions of Section 102(a) of the ITO.
     3. Special Terms for Restricted Stock Units.
          3.1 Grant of Restricted Stock Units. The Administrator is authorized
to make Awards of Restricted Stock Units to any Participant selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator. At the time of grant, the Administrator shall
specify the date or dates on which the Restricted Stock Units shall become fully
vested and nonforfeitable, and may specify such conditions to vesting as it
deems appropriate. At the time of grant, the Administrator shall specify the
maturity date applicable to each grant of Restricted Stock Units which shall be
no earlier than the vesting date or dates of the Award and may be determined at
the election of the grantee. On the maturity date, the Company shall transfer,
or record as transferred in the books of the Company (or, if applicable, its
transfer agent or stock plan administrator), to either: (a) in the case of an
Award that is not a 102 Trustee Grant, the Participant or (b) in the case of a
102 Trustee Grant, the Trustee (for the benefit of such Participant), pursuant
to the provisions of Section 5 below, one unrestricted, fully transferable Share
for each Restricted Stock Unit scheduled to be paid out on such date and not
previously forfeited.
          3.2 Forfeiture. Except as otherwise determined by the Administrator at
the time of the grant of the Award or thereafter, upon termination of employment
or status of Service Provider, any Restricted Stock Units that have not fully
vested shall be forfeited; provided, however, that the Administrator may provide
for the accelerated vesting of Restricted Stock Units, in its sole discretion.

3



--------------------------------------------------------------------------------



 



     4. Types of Awards and Section 102 Election
          4.1 Awards made pursuant to Section 102, whether as grants of Options
or Restricted Stock Units or as issuances of Shares under the Plan shall be made
pursuant to either (a) Section 102(b)(2) of the ITO as 102 Capial Gains Track
Grants or (b) Section 102(b)(1) of the ITO as 102 Ordinary Income Track Grants.
The Company’s Election regarding the type of 102 Trustee Grant it chooses to
make shall be filed with the ITA. Once the Company has filed such Election, it
may change the type of 102 Trustee Grant that it chooses to make only after the
passage of at least 12 months from the end of the calendar year in which the
first grant was made in accordance with the previous Election, in accordance
with Section 102. For the avoidance of doubt, such Election shall not prevent
the Company from granting Non-Trustee Grants to Eligible 102 Participants at any
time.
          4.2 Eligible 102 Participants may receive only 102 Trustee Grants or
Non-Trustee Grants under this Appendix. Participants who are not Eligible 102
Participants may be granted only 3(i) Options under this Appendix.
          4.3 No 102 Trustee Grants may be made effective pursuant to this
Appendix until 30 days after the requisite filings required by the ITO and the
Rules have been made with the ITA.
          4.4 The Award Agreement evidencing the Award made pursuant to the Plan
and this Appendix shall indicate whether the Award is a 102 Trustee Grant, a
Non-Trustee Grant or a 3(i) Grant; and, if the grant is a 102 Trustee Grant,
whether it is a 102 Capital Gains Track Grant or a 102 Ordinary Income Track
Grant.
     5. Terms And Conditions Of 102 Trustee Options and Restricted Stock Units
          5.1 Each 102 Trustee Grant will be deemed granted on the date stated
in a written notice by the Company, provided that (i) the Company has provided
such notice to the Trustee and (ii) the Participant has signed all documents
required pursuant to this Section 5.
          5.2 Each 102 Trustee Grant granted to an Eligible 102 Participant and
each Share certificate acquired pursuant to the exercise of a Option, vesting of
a Restricted Stock Unit or issued directly as a Share shall be issued to and
registered in the name of a Trustee and shall be held in trust for the benefit
of the Participant for the Required Holding Period. After termination of the
Required Holding Period and subject to the terms of the Plan, the Trustee may
release such Option, Restricted Stock Unit and any such Shares, provided that
(i) the Trustee has received an acknowledgment from the Israeli Income Tax
Authority that the Eligible 102 Participant has paid any applicable tax due
pursuant to the ITO or (ii) the Trustee and/or the Company or its Affiliate
withholds any applicable tax due pursuant to the ITO. The Trustee shall not
release any 102 Trustee Options, Restricted Stock Units or Shares issued upon
exercise of such Option or vesting of such Restricted Stock Unit prior to the
full payment of the Eligible 102 Participant’s tax liabilities.
          5.3 Each 102 Trustee Grant (whether a 102 Capital Gains Track Grant or
a 102 Ordinary Income Track Grant, as applicable) shall be subject to the

4



--------------------------------------------------------------------------------



 



relevant terms of Section 102 and the ITO, which shall be deemed an integral
part of the 102 Trustee Option and shall prevail over any term contained in the
Plan, this Appendix or any agreement that is not consistent therewith. Any
provision of the ITO and any approvals by the Income Tax Commissioner not
expressly specified in this Plan, Appendix or Award Agreement which are
necessary to receive or maintain any tax benefit pursuant to the Section 102
shall be binding on the Eligible 102 Participant. The Trustee and the Eligible
102 Participant granted a 102 Trustee Grant shall comply with the ITO, and the
terms and conditions of the Trust Agreement entered into between the Company and
the Trustee. For avoidance of doubt, it is reiterated that compliance with the
ITO specifically includes compliance with the Rules. Further, the Eligible 102
Participant agrees to execute any and all documents which the Company or the
Trustee may reasonably determine to be necessary in order to comply with the
provision of any applicable law, and, particularly, Section 102.
          5.4 During the Required Holding Period, the Eligible 102 Participant
shall not require the Trustee to release or sell the Options, Restricted Stock
Units or Shares and other shares received subsequently following any realization
of rights derived from Shares, Options or Restricted Stock Units (including
stock dividends) to the Eligible 102 Participant or to a third party, unless
permitted to do so by applicable law. Notwithstanding the foregoing, the Trustee
may, pursuant to a written request and subject to applicable law, release and
transfer such Shares to a designated third party, provided that both of the
following conditions have been fulfilled prior to such transfer: (i) all taxes
required to be paid upon the release and transfer of the Shares have been
withheld for Transfer to the tax authorities and (ii) the Trustee has received
written confirmation from the Company that all requirements for such release and
transfer have been fulfilled according to the terms of the Company’s corporate
documents, the Plan, any applicable agreement and any applicable law. To avoid
doubt such sale or release during the Required Holding Period will result in
different tax ramifications to the Eligible 102 Participant under Section 102 of
the ITO and the Rules and/or any other regulations or orders or procedures
promulgated thereunder, which shall apply to and shall be borne solely by such
Eligible 102 Participant.
          5.5 In the event a stock dividend is declared on Shares which derive
from Awards granted as 102 Trustee Grants, such dividend shall also be subject
to the provisions of this Section 5 and the Required Holding Period for such
dividend shares shall be measured from the commencement of the Required Holding
Period for the Options, Restricted Stock Units or Shares with respect to which
the dividend was declared. In the event of a cash dividend on Shares, the
Trustee shall transfer the dividend proceeds to the Eligible 102 Participant
after deduction of taxes and mandatory payments in compliance with applicable
withholding requirements.
          5.6 If an Option or Restricted Stock Unit granted as a 102 Trustee
Grant is exercised or vests during the Required Holding Period, the Shares
issued upon such exercise or vesting shall be issued in the name of the Trustee
for the benefit of the Eligible 102 Participant. If such an Option or Restricted
Stock Unit is exercised or vests after the Required Holding Period ends, the
Shares issued upon such exercise or vesting shall, at the election of the
Eligible 102 Participant, either (i) be issued in the name of the Trustee, or
(ii) be transferred to the Eligible 102 Participant directly, provided that the
Participant first complies with all applicable provisions of the Plan.

5



--------------------------------------------------------------------------------



 



          5.7 For as long as Shares are registered in the name of the Trustee
for the benefit of a Participant, the Trustee shall provide to the Participant
prompt written notice of all shareholder meetings or other communications to
shareholders of the Company received by the Trustee, and if so requested in
writing by the Participant, the Trustee shall execute a proxy in a form
acceptable to the Company to enable the Participant to vote such Shares.
     6. Assignability
     As long as Options, Restricted Stock Units or Shares are held by the
Trustee on behalf of the Eligible 102 Participant, all rights of the Eligible
102 Participant over the Shares are personal, can not be transferred, assigned,
pledged or mortgaged, other than by will or laws of descent and distribution.
     7. Tax Consequences
          7.1 Any tax consequences arising from the grant, sale, vesting or
exercise of any Award, from the payment for, sale or transfer of any Shares
covered thereby, or from any other event or act (of the Company, and/or its
Affiliates and/or the Trustee or the Participant), hereunder shall be borne
solely by the Participant. The Company and/or its Affiliates and/or the Trustee
shall withhold taxes according to the requirements under the applicable laws,
rules, and regulations, including withholding taxes at source. Furthermore, the
Participant shall agree to indemnify the Company and/or its Affiliates and/or
the Trustee and hold them harmless against and from any and all liability for
any such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Participant. The Company an/or any of its
Affiliates and/or the Trustee may make such provisions and take such steps as it
may deem necessary or appropriate for the withholding of all taxes required by
law to be withheld with respect to Awards granted under the Plan and the
exercise thereof, including, but not limited, to (i) deducting the amount so
required to be withheld from any other amount (or Shares issuable) then or
thereafter to be provided to the Participant, including by deducting any such
amount from a Participant’s salary or other amounts payable to the Participant,
to the maximum extent permitted under law and/or (ii) requiring the Participant
to pay to the Company or any of its Affiliates the amount so required to be
withheld as a condition of the issuance, delivery, distribution or release of
any Shares and/or (iii) by causing the exercise and sale of any Options or
Shares held by on behalf of the Participant to cover such liability, up to the
amount required to satisfy minimum statutory withholding requirements. In
addition, the Participant will be required to pay any amount due in excess of
the tax withheld and transferred to the tax authorities, pursuant to applicable
tax laws, regulations and rules.
          7.2 With respect to Non-Trustee Grants, if the Participant ceases to
be employed by the Company or any Affiliate, the Eligible 102 Participant shall
extend to the Company and/or its Affiliate a security or guarantee for the
payment of tax due at the time of sale of Shares to the satisfaction of the
Company, all in accordance with the provisions of Section 102 of the ITO and the
Rules.

6



--------------------------------------------------------------------------------



 



     8. Governing Law and Jurisdiction
     Notwithstanding any other provision of the Plan, with respect to
Participants subject to this Appendix, the Plan and all instruments issued
thereunder or in connection therewith shall be governed by, and interpreted in
accordance with, the laws of the State of Israel applicable to contracts made
and to be performed therein.
*     *     *

7